DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed Jan. 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Foreign patent documents CN1020190, CN102099304, and CN103402933 are missing from the file.
The information disclosure statement filed Jan. 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein 
The information disclosure statement filed March 3, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Foreign patent documents EP2060313, EP0318100, DE10316661, DE10317066 are missing from the file.
Claim Objections
Amended claim 45 comprises the term “tubes” in lines 7 and 10.  Please remove the additional “tubes”.
Claim Rejections - 35 USC § 112
The amendment filed March 15, 2021 is sufficient for the Examiner to withdraw the rejection of claims 25-38, 41, 43, and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28, 32-33, 37-38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3).

Regarding claims 25-26, 28, and 33, Lehmann ([0021]-[0025]) discloses a method for producing electrically melted synthetic quartz glass, such as thermally densified silicon dioxide granulate (corresponding to silicon dioxide particles), to obtain a molded body or continuous drawn strand.  Lehmann (Fig. 3 and [0114]-[0122]) further discloses making a glass melt from quartz glass granules in a furnace (corresponding to an oven) comprising a crucible (31) made of tungsten (claimed in claim 28) and the furnace has a gas inlet (52) and a gas outlet (51).  Lehmann discloses the gas mixture comprising 90% by vol. of hydrogen and 10% vol. of helium.  This provides for hydrogen, helium, or a combination of hydrogen and helium present in a gas space of the oven, as claimed in claim 33.  Lehmann fails to disclose the dew point of the gas on exiting the oven through the gas outlet is less than 0 degrees C.  However, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step and discloses the atmosphere dew point has a range of between -35 degrees C and -70 degrees C, preferably above -65 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, to influence the incorporation of hydroxyl group in the glass by adjusting the dew point of the atmosphere in the melting step, ranging between -35 degrees C and -70 degrees C.  Additionally, it would be obvious to a person having ordinary skill in the art, the range of the dew point of the gas atmosphere in the melting step should be at a range very close to the dew point of the gas exiting the oven through the gas outlet.  Therefore, based on the additional teachings of Werdecker, it would be obvious to a person having ordinary skill in the art, the dew point of the gas exiting the oven ranges between about -35 degrees C and -70 degrees C, which is within Applicant’s claimed range of less than 0 degrees C, as claimed in claim 25 and less than -10 degrees C, as claimed in claim 26.  This obviousness statements are based on the ability to maintain the gas atmosphere in the melting taught by Lehmann in the melting furnace (Fig. 3) 
Regarding claim 32, as discussed in the rejection of claim 25 above, Lehmann (Fig. 3 and [0114]) discloses a melting crucible surrounded by a resistance heater and an [0052] electric melting process.  Therefore, based on the disclosure of Lehmann, it would be obvious to a person having ordinary skill in the art, a melting energy is transferred to the silicon dioxide granulate via the crucible (corresponding to a solid surface of the oven).
Regarding claim 37, as discussed in the rejection of claim 25 above, the silicon dioxide particles correspond to silicon dioxide granulate.  Lehmann ([0054], [0099], and claims) further discloses granulate particles have a mean grain size between 20 microns and 2000 microns (D50 value each time), between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, and an example where a silica granulate is produced with a D50 value of 300 microns. Therefore, based on the additional disclosure of Lehman, it would be obvious to a person having ordinary skill in the silica granulate mean particles sizes of Lehman, specifically a range of between 20 microns and 2000 microns provides for means particle sizes encompassing Applicant’s claimed range and ranges of between 100 microns to 400 microns, preferably 200 microns to 400 microns and a specific mean particle diameter of 300 microns.  This provides for mean particles sizes within Applicant’s claimed range of 50 to 500 microns.  Additionally, as discussed above, Lehmann discloses mean grain size between 20 microns and 2000 microns (D50 value each time), between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, and an example where a silica granulate is produced with a D50 value of 300 microns.  This provides for a particle size distribution D50 where the specific example D50 50 between 100 microns to 400 microns (D50 value each time), preferably 200 microns to 400 microns, overlapping Applicant’s claimed range.
Regarding claim 38, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass.  Lehmann further discloses (Fig. 3 and [0118]) drawing a tubular strand (corresponding to a quartz glass body) for making a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.
Regarding claim 45, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  Therefore, it would be obvious to a person having ordinary skill in the art in addition to electrically melting glass for forming a tubular strand, further processing the tubular strand into a quartz glass tube (i.e. a hollow body).  This provides for forming the quartz glass body to obtain a formed body, such as a tube, hollow body, or hollow cylinder.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Ohga et al. (US 2008/0107385 – hereinafter Ohga) and Saitou et al. (US 2006/0117801A1).
Regarding claim 27, as discussed in the rejection of claim 25 above, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step and discloses the atmosphere dew point has a range of between -35 degrees C and -70 degrees C.  Lehmann in view of Werdecker fails to disclose the dew point of the gas before entering the oven is at least 50 degrees C or lower than the dew point exiting the oven through the gas outlet.  
.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Szillat et al. (US 2005/0129603 – hereinafter Pub’603) and Yamagata (US 2014/0041575A1).
Regarding claim 29, Lehmann fails to disclose the claimed metal impurities.  However, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4, ([0096]-[0103]) and further discloses silica granulate formed by granulating an aqueous suspension of amorphous nanoscale and pyrogenic silica particles or a slurry of pyrogenic silica particles and demineralized water in an intensive mixer, the granulate grains are dried, and densified.  Lehmann ([0102]) further discloses after drying, cleaning and drying the granules in HCl-containing atmosphere to reduce chemical contaminants to 1/10 of the starting material.  Additionally, Pub’603 ([0028], [0035], Examples) discloses 4 in a reactor having a metal-free surface to provide silica powder having impurity levels where the sum is less than 150 ppb and Yamagata discloses silica having impurities of Mo and W less than 20 ppb.  Therefore, based on the teachings of Lehmann and Pub’603, it would be obvious to a person having ordinary skill in the art, the process of Lehmann could be improved by using pyrogenic silica particles produced from a high purity SiCl4 in a reactor having a metal-free surface, in addition to cleaning and drying the granules in HCl-cleaning atmosphere to reduce chemical contaminants.  Further, based on the additional teachings of Yamagata, it would be obvious to a person having ordinary skill in the art, with a high purity silica source for the pyrogenic silica particles for the silica granulate, as taught by Pub’603 and HCl-cleaning of the granulate, as taught by Lehmann, the quartz glass body of Lehmann in view of Pub’603 would comprise a quartz glass body having a total amount of less than 1000 ppb of Mo and W, as claimed.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Zhang et al. (CN201348619Y – hereinafter Zhang) and Potter (“Analytical Devices for the Measurement of Water Vapor and Hydrocarbon Dew-Point in Natural Gas”, Amtek Process Instruments, NGSTech 2011, 12 pages).
Regarding claim 30, as discussed in the rejection of claim 25 above, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step.  Werdecker fails to disclose details around adjusting the dew point.  However, Zhang (abstract and claims) discloses dew point control by a control unit and mirror dew point measuring for an annealing furnace and Potter (pgs. 3-5) discloses in addition to mirror dew point measuring, sensors in a measuring cell, sampling from a pipe to the sample cell, and (pg. 11) membrane filters incorporated into the sample systems.  Therefore, based on the teachings of Werdecker, Zhang, and Potter, it would be obvious to a person having ordinary skill in the art adjusting .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Zhang et al. (CN201348619Y – hereinafter Zhang).
Regarding claim 31, as discussed in the rejection of claim 25 above, Werdecker ([0053]-[0055]) discloses the incorporation of hydroxyl groups in the quartz glass can be influenced by adjusting the dew point of the atmosphere in the melting step.  Werdecker fails to disclose details around adjusting the dew point.  However, Zhang (abstract and claims) discloses dew point control by a control unit and mirror for dew point measuring for an annealing furnace.  Therefore, based on the teachings of Werdecker and Zhang, it would be obvious to a person having ordinary skill in the art adjusting the dew point in the melting furnace comprising dew point control by a control unit and determining moisture by a dew point mirror hygrometer.  
Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Moerters et al. (US 7,722,849 – hereinafter Pat’849).
Regarding claim 34, Lehmann ([0096]-[0103]) further discloses silica granulate formed by granulating an aqueous suspension of amorphous nanoscale and pyrogenic silica particles or a slurry of pyrogenic silica particles and demineralized water in an intensive mixer, the granulate grains are dried, and densified to produce granulate ranging between 160 microns and 1000 microns.  Lehmann further discloses ([0100]) pyrogenic silicic acid (nano scale silicon dioxide powder and silicon dioxide dust).  Based on the disclosure of Lehman, it would be obvious to a person having ordinary skill in the art, in 
 Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Therefore, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder prepared from flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Lehmann fails to disclose the BET surface area and the tamped density of the silicon dioxide powder.  However, Pat’849 (Examples, Table II, and abstract) discloses pyrogenic silica formed from flame hydrolysis of SiCl4 having a BET surface area ranging from 30 to 90 m2/g with specific examples ranging from 44 to 60 m2/g and a density ranging from 89 to 123 g/l (~0.89 to 0.123 g/cm3).  Therefore, it would be obvious to a person having ordinary skill in the a pyrogenic silicon dioxide powder through flame hydrolysis of SiCl4 having a BET surface area ranging from 30 to 90 m2/g, which overlaps Applicant’s claimed range, specific examples ranging from 44 to 60 m2/g , that provides for values within the claimed range, and a tamped density ranging from 0.89 to 0.123 g/cm3, which is within Applicant’s claimed range.
Regarding claim 36, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide).  Therefore, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder prepared from flame hydrolysis of SiCl4 (corresponding to a silicon halide).  
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3)  as applied to claim 25 above, and further in view of Szillat et al. (US 2005/0129603 – hereinafter Pub’603).
Regarding claim 35, Lehmann ([0021]) further teaches pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide), but fails to disclose details of the properties of the silicon dioxide.  However, Pub’603 ([0028], [0035], Examples) discloses flame hydrolysis of a high purity SiCl4 in a reactor having a metal-free surface to provide silica powder having impurity levels where the sum is less than 150 ppb, specifically aluminum less than 31 ppb and substantially free of carbon.  Therefore, based on the additional teachings of Pub’603, it would be obvious to a person having ordinary skill in the art the pyrogenic silica particles of Lehmann produced with high-purity SiCl4 in a reactor having a metal-free surface to provide silica powder having impurity levels less than 150 ppb, specifically aluminum less than 31 ppb and substantially free of carbon.  This provides for a silicon dioxide powder having impurities of carbon and aluminum within Applicant has claimed range of a carbon content less than 50 ppm and an aluminum content less than 200 ppb.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3) as applied to claim 25 above, and further in view of Panz et al. (US 2014/0072803 – hereinafter Panz) and Fabian (US 2005/0232571A1).
Regarding claim 41, as discussed in the rejection of claim 25 above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  Lehmann fails to disclose the process further comprising introducing one or multiple core rods into the hollow body through the at least one opening to obtain a precursor, drawing the precursor in the warm to obtain a light guide with one or multiple cores and a jacket.  However, Panz ([0049]) discloses high-purity silica granules can be used for a variety of applications, such as production of quartz tubes for the production of optical fibers and Fabian (abstract, [0007], and .
Claim 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) in view of Werdecker et al. (DE102004038602B3)  as applied to claim 25 above, and further in view of Boehme (US 2005/0258758A1).
Regarding claim 43, as discussed above, Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  Lehmann fails to disclose the process further comprising optionally fitting the hollow body with electrodes and filling the hollow body with a gas.  However, Boehme (Figures, abstract, and [0032]-[0033]) discloses in production of a discharge lamp (corresponding to an illuminant), the lamp comprises a tube of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the teachings of Lehmann and Boehme, it would be obvious to a person having ordinary skill in the art, in a process of preparation of a discharge lamp including the process of claim 25, which includes preparing a tubular strand (corresponding to a quartz glass body) and processing the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 25, 26, and 29 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/062,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the reference application claims providing a silicon dioxide granulate (corresponding to silicon dioxide particles), making a glass melt from the silicon dioxide granulate, making a quartz glass body out of at least part of the glass melt, and the oven has at least one gas inlet and at least one gas outlet, wherein the gas outlet has a dew point of less than 0 degrees C on exiting the oven through the gas outlet.   For claim 26, claim 20 of the reference application claims less than 0 degrees C, overlaps the claimed range of less than -10 degrees C.  For claim 26, claim 20/19 of the reference application claims the quartz glass body comprises a Mo content of less than 1000 ppb.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Per MPEP 804I.B.1(b).ii, if two (or more) pending applications have the same effective U.S. filing date, Applicant can overcome a provisional statutory double patenting rejection be either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
Application No. 16/062,658 has the same effective U.S. Filing date of 12/16/2016 as the current application.  
Response to Arguments
Applicant's arguments filed Mar. 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Lehmann reference teaches vitrifying a granulate first to form dense glassy particles in order to obtain a bubble free-quartz glass, Applicant argues the Lehmann reference explicitly states direct melting of silicon dioxide granulate is an obstacle away from the subject-matter claimed, and would prevent one skilled in the art from considering this.  The Examiner does not find this argument persuasive.  The Examiner has broadly interpreted a silicon dioxide granulate as a silicon dioxide particle.  During patent examination, the pending claims must be given their plain meaning and a granulate is also a particle.   Additionally, this section of Lehmann is discussing a prior art reference DE102004038602B3 that clearly discloses a prior art method for producing electrically melted synthetic quartz glass, such as thermally densified silicon dioxide granulate (corresponding to silicon dioxide particles), to obtain a molded body or continuous drawn strand.  Lehmann (Fig. 3 and [0114]-[0122]) further discloses making a glass melt from quartz glass granules in a furnace (corresponding to an oven) comprising a crucible (31) made of tungsten (claimed in claim 28) and the furnace has a gas inlet (52) and a gas outlet (51).  Therefore, the Examiner maintains Lehmann teaches making a glass melt from quartz granules (i.e. silicon dioxide particles) in a furnace (corresponding to an oven) and making a quartz glass body out of at least part of the glass melt. 
Applicant argues Lehmann does not teach or suggest that a dew point of the gas on exiting the oven gas outlet is less than 0 degrees C.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination of Lehmann in view of Werdecker and the knowledge of a person having ordinary skill in the art.
about -35 degrees C and -70 degrees C, which is within Applicant’s claimed range of less than 0 degrees C, as claimed in claim 25 and less than -10 degrees C, as claimed in claim 26.  
Applicant argues the claimed process measures the dew point of the exiting gas and the inventors have determined that is actually what matters to the claimed process.  Applicant further argues the art of record teaches to measure the incoming gas.  The inventors found that the dew point of the exiting gas is a much better way to control the dew point in the melt oven.  Applicant further states the aim is to prevent corrosion in a melt crucible and oxide particles falling into the melt and states it was found that the relevant dew point of the gas not the one on its entry into the reaction chamber but the exit from the reaction chamber.  This argument is not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed process measures the dew point of the exiting gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the art of record teaches to measure the incoming gas, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As stated above, Werdecker does teach the melting atmosphere affects the incorporation of hydroxyl groups.  Therefore, it would be obvious to a person having ordinary skill in the art, the range of the dew point of the gas atmosphere in the melting step should be at a range very close to the dew point of the gas exiting the oven through the gas outlet.  This obviousness statement is based on the 
Werdecker ([0053]) further discloses the melting atmosphere with a dew point above -35 degrees C has a high water content and because of the high water content adversely affects the crucible or nozzle material in the melting furnace.  Therefore, the prior art recognizes the melting atmosphere in addition to influencing hydroxyl incorporation, also influences the crucible and nozzle.  The greater the dew point temperature the higher the water content.
Therefore, for these reasons, the Examiner maintains the prior art rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Werdecker.  Further, since the arguments hinge upon the arguments against Lehmann in view of Werdecker above, the Examiner also maintains the rejections under 35 U.S.C. 103 of the remaining dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741